92 F.3d 1176
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nancy Lee BOGART, Plaintiff-Appellant,v.Parnelli JONES;  General Tire;  Gencorp;  Does 1-20;  LawOffice of Moen & Hartman;  Law Office of Moen & Hertz;  JohnT. Moen;  Steven H. Hertz;  Jeffery R. Hartman;  Joseph J.Iacopino;  Iacopino & Byers;  David C. Byers;  Daniel W.Dunbar;  David S. Sabih;  Belli & Sabih;  Melvin M. Belli;David S. Sabih & Associates;  James T. Weir;  John FiskeBrown Associates;  Paul C. Stimson;  Jay Armes;  TheSuperior Court of Torrance, Torrance, California;  State ofCalifornia;  Superior Court of Orange County, Santa Ana,California;  The Superior Court of Norwalk, Norwalk,California, Defendants-Appellees.Nancy Lee BOGART, Plaintiff-Appellant,v.Joseph J. IACOPINO;  Iacopino & Byers;  James Weir;  NeilTogerson;  Does 1-20;  Law Office of Moen & Hartman;  LawOffice of Moen & Hertz;  John T. Moen;  Steven H. Hertz;Jeffery R. Hartman;  Parnelli Jones;  General Tire;Gencorp;  David C. Byers;  Daniel W. Dunbar;  David S. Sabih& Associates;  Belli & Sabih;  Melvin M. Belli;  David S.Sabih;  John Fiske Brown Associates;  Paul C. Stimson;  JayArmes;  The Superior Court Of Torrance, Torrance,California;  State of California;  Superior Court of OrangeCounty, Santa Ana, California;  The Superior Court ofNorwalk, Norwalk, California, Defendants-Appellees.Nancy Lee BOGART, Plaintiff-Appellant,v.LAW OFFICE OF MOEN & HARTMAN;  John T. Moen;  Steven H.Hertz;  Jeffery R. Hartman;  Does 1-20;  Law Office of Moen& Hertz;  Parnelli Jones;  General Tire;  Gencorp;  JosephJ. Iacopino;  Iacopino & Byers;  David C. Byers;  Daniel W.Dunbar;  David S. Sabih;  Belli & Sabih;  Melvin M. Belli;David S. Sabih;  James T. Weir;  John Fiske BrownAssociates;  Jay Armes;  The Superior Court of Torrance;Torrance, California;  State of California;  The SuperiorCourt of Orange County;  Santa Ana, California, State ofCalifornia;  The Superior Court of Norwalk, Norwalk,California, State Of California, Defendants-Appellees.
Nos. 96-1596, 96-1597, 96-1598.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 28, 1996.Decided:  July 23, 1996.

Nancy Lee Bogart, Appellant Pro Se.
Before HALL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
In these consolidated appeals, Appellant appeals from the district court's orders dismissing her complaints without prejudice on jurisdictional grounds.  A district court's dismissal without prejudice is not appealable.   See Domino Sugar Corp. v. Sugar Workers' Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993).  A dismissal without prejudice could be final if "no amendment [to the complaint] could cure defects in the plaintiff's case."   Id. at 1067.  In ascertaining whether a dismissal without prejudice is reviewable in this court, the court must determine "whether the plaintiff could save her action by merely amending the complaint."   Id. at 1066-67.


2
Because Appellant could have amended her complaint to correct jurisdictional flaws and to state some claims, the dismissal orders are not appealable.  Accordingly, we dismiss the appeals for lack of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED